Name: Directive 2009/79/EC of the European Parliament and of the Council of 13 July 2009 on passenger hand-holds on two-wheel motor vehicles (Codified version) (Text with EEA relevance)
 Type: Directive
 Subject Matter: marketing;  technology and technical regulations;  European Union law;  organisation of transport;  land transport
 Date Published: 2009-08-01

 1.8.2009 EN Official Journal of the European Union L 201/29 DIRECTIVE 2009/79/EC OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 13 July 2009 on passenger hand-holds on two-wheel motor vehicles (Codified version) (Text with EEA relevance) THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 95 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Economic and Social Committee (1), Acting in accordance with the procedure laid down in Article 251 of the Treaty (2), Whereas: (1) Council Directive 93/32/EEC of 14 June 1993 on passenger hand-holds on two-wheel motor vehicles (3) has been substantially amended (4). In the interests of clarity and rationality the said Directive should be codified. (2) Directive 93/32/EEC is one of the separate Directives of the EC type-approval system provided for in Council Directive 92/61/EEC of 30 June 1992 relating to the type-approval of two or three-wheel motor vehicles as replaced by Directive 2002/24/EC of the European Parliament and of the Council of 18 March 2002 relating to the type-approval of two or three-wheel motor vehicles (5) and lays down technical prescriptions concerning the design and construction of two-wheel motor vehicles as regards their passenger hand-holds. These technical prescriptions concern the approximation of the laws of the Member States to allow for the EC type-approval procedure provided for in Directive 2002/24/EC to be applied in respect of each type of vehicle. Consequently, the provisions laid down in Directive 2002/24/EC relating to vehicle systems, components and separate technical units apply to this Directive. (3) Since the objective of this Directive, namely the granting of EC component type-approval in respect of passenger hand-holds for a type of two-wheel motor vehicle, cannot be sufficiently achieved by the Member States and can therefore, by reason of the scale and effects of the action, be better achieved at Community level, the Community may adopt measures, in accordance with the principle of subsidiarity as set out in Article 5 of the Treaty. In accordance with the principle of proportionality, as set out in that Article, this Directive does not go beyond what is necessary in order to achieve that objective. (4) This Directive should be without prejudice to the obligations of the Member States relating to the time-limits for transposition into national law and application of the Directives set out in Annex II, Part B, HAVE ADOPTED THIS DIRECTIVE: Article 1 This Directive shall apply to passenger hand-holds of all types of two-wheel motor vehicles as referred to in Article 1 of Directive 2002/24/EC. Article 2 The procedure for the granting of EC component type-approval in respect of passenger hand-holds for a type of two-wheel motor vehicle and the conditions governing the free movement of such vehicles shall be as laid down in Chapters II and III of Directive 2002/24/EC. Article 3 The amendments necessary to adapt to technical progress the requirements of Annex I shall be adopted in accordance with the procedure referred to in Article 18(2) of Directive 2002/24/EC. Article 4 1. Member States shall not, on grounds relating to passenger hand-holds:  refuse, in respect of a type of two-wheel vehicle or a type of passenger hand-hold, to grant EC type-approval,  prohibit the registration, sale or entry into service of two-wheel motor vehicles or the sale or entry into service of passenger hand-holds, if the passenger hand-holds comply with the requirements of this Directive. 2. Member States shall refuse to grant EC type-approval for any type of two-wheel motor vehicle on grounds relating to passenger hand-holds or any type of passenger handhold, if the requirements of this Directive are not fulfilled. 3. Member States shall communicate to the Commission the text of the main provisions of national law which they adopt in the field covered by this Directive. Article 5 Directive 93/32/EEC, as amended by the Directive listed in Annex II, Part A, is repealed without prejudice to the obligations of the Member States relating to the time-limits for transposition into national law and application of the Directives set out in Annex II, Part B. References to the repealed Directive shall be construed as references to this Directive and shall be read in accordance with the correlation table in Annex III. Article 6 This Directive shall enter into force on the 20th day following its publication in the Official Journal of the European Union. It shall apply from 1 January 2010. Article 7 This Directive is addressed to the Member States. Done at Brussels, 13 July 2009. For the European Parliament The President H.-G. PÃ TTERING For the Council The President E. ERLANDSSON (1) OJ C 234, 30.9.2003, p. 19. (2) Opinion of the European Parliament of 25 September 2007 (OJ C 219 E, 28.8.2008, p. 65) and Council Decision of 7 July 2009. (3) OJ L 188, 29.7.1993, p. 28. (4) See Annex II, Part A. (5) OJ L 124, 9.5.2002, p. 1. ANNEX I 1. GENERAL REQUIREMENTS Where provision is made for carriage of a passenger, the vehicle must be fitted with a passenger hand-hold system, which must take the form of a strap or a hand-grip or hand-grips. 1.1. Strap The strap must be fitted to the seat or to other parts connected to the frame in such a way that it may easily be used by the passenger. The strap and its attachment must be designed in such a way that they withstand, without snapping, a vertical traction force of 2 000 N applied statically to the centre of the surface of the strap at a maximum pressure of 2 Mpa. 1.2. Hand-grip If a hand-grip is used it must be close to the saddle and symmetrical to the median longitudinal plane of the vehicle. This hand-grip must be designed in such a way that it is able to withstand, without snapping, a vertical traction force of 2 000 N applied statically to the centre of the surface of the hand-grip at a maximum pressure of 2 MPa. If two hand-grips are used they must be fitted one on each side in a symmetrical manner. These hand-grips must be designed in such a way that each is able to withstand, without snapping, a vertical traction force of 1 000 N applied statically to the centre of the surface of the hand-grip at a maximum pressure of 1 MPa. Appendix 1 Information document in respect of passenger hand-holds for a type of two-wheel motor vehicle (to be attached to the application for EC component type-approval if this is submitted separately from the application for EC vehicle type-approval) Order No (assigned by the applicant): ¦ The application for EC component type-approval in respect of passenger hand-holds for a two-wheel motor vehicle must contain the information set out under the following points in Annex II to Directive 2002/24/EC:  Part 1, Section A, points:  0.1,  0.2,  0.4 to 0.6.  Part 1, Section B, points:  1.4 to 1.4.2. Appendix 2 Name of administration EC Component type-approval certificate in respect of restraint devices for passengers for a type of two-wheel motor vehicle MODEL Report No ¦ by technical service ¦ date ¦ EC Component type-approval No: ¦ Extension No: ¦ 1. Trade mark or name of vehicle: ¦ 2. Type of vehicle: ¦ 3. Name and address of manufacturer: ¦ ¦ 4. Name and address of manufacturers representative (if any): ¦ ¦ 5. Date vehicle submitted for test: ¦ 6. EC Component type-approval granted/refused (1) 7. Place: ¦ 8. Date: ¦ 9. Signature: ¦ (1) Delete as appropriate. ANNEX II PART A Repealed Directive with its amendment (referred to in Article 5) Council Directive 93/32/EEC (OJ L 188, 29.7.1993, p. 28). Commission Directive 1999/24/EC (OJ L 104, 21.4.1999, p. 16). PART B List of the time-limits for transposition into national law and application (referred to in Article 5) Directive Time-limit for transposition Date of application 93/32/EEC 14 December 1994 14 June 1995 (1) 1999/24/EC 31 December 1999 1 January 2000 (2) (1) In conformity with the third subparagraph of Article 4(1) of Directive 93/32/EEC: From the date mentioned in the first subparagraph Member States may not, for reasons connected with the passenger hand-holds, prohibit the initial entry into service of vehicles which conform to this Directive. The said date is 14 December 1994; see the first subparagraph of Article 4(1) of Directive 93/32/EEC. (2) In conformity with Article 2 of Directive 1999/24/EC: 1. With effect from 1 January 2000, Member States shall not, on grounds relating to passenger hand-holds:  refuse, in respect of a type of two-wheel vehicle or a type of passenger hand-hold, to grant EC type-approval,  prohibit the registration, sale or entry into service of two-wheel motor vehicles or the sale or entry into service of passenger hand-holds, if the passenger hand-holds comply with the requirements of Council Directive 93/32/EEC, as amended by this Directive. 2. With effect from 1 July 2000, Member States shall refuse to grant EC type-approval for any type of two-wheel motor vehicle on grounds relating to passenger hand-holds or any type of passenger handhold, if the requirements of Directive 93/32/EEC, as amended by this Directive, are not fulfilled. ANNEX III Correlation table Directive 93/32/EEC Directive 1999/24/EC This Directive Articles 1, 2 and 3 Articles 1, 2 and 3 Article 4(1)  Article 2(1) Article 4(1) Article 2(2) Article 4(2) Article 4(2) Article 4(3)  Article 5  Article 6 Article 5 Article 7 Annex Annex I Appendix 1 Appendix 1 Appendix 2 Appendix 2  Annex II  Annex III